El Juez Asociado Señor Aldkey,
emitió la opinión del tribunal.
Domingo Rivera fue denunciado en una corte municipal por el delito de acometimiento con circunstancias agravan-tes porque “voluntaria y maliciosamente y con intención premeditada de agredir a Francisco Feliciano, lo acometió con una navaja barbera, que es un arma mortífera, tirán-dole con ella varias veces, no pudiendo lograr herirle por haber dicho Francisco Feliciano esquivado el cuerpo y por la pronta intervención del denunciante.”
Conociendo del caso la Corte de Distrito de San Juan en grado de apelación condenó a Rivera por el delito de aco-metimiento grave y en el recurso que ha interpuesto contra esa sentencia alega como único error de la corte sen-tenciadora el haberle declarado culpable del delito de aco-metimiento grave, siendo la denuncia insuficiente para ello y hasta para constituir materia delictiva.
Dice la sección primera de la Ley para determinar y castigar el delito de acometimiento (Compilación 1911, sección 5659) que “Todo acto ilegal de inferir algún daño violento en la persona de algún semejante con la inten-ción de causarle daño cualquiera que sean los medios o el grado de violencia que se emplearen, constituirá un delito de acometimiento y agresión. Toda tentativa para come-ter una agresión, o cualquiera señal de amenaza que de-muestre en sí o con palabras una intención inmediata acom-pañada de aptitud para cometer la agresión, será conside-rada como un acometimiento.”
De acuerdo con esa definición de la ley la denuncia *713imputa al apelante el delito de acometimiento porque al de-cir qne acometió con una navaja barbera, que es un arma mortífera, a Francisco Feliciano tirándole varias veces con ella sin lograr herirlo, no sólo le imputa el acto de acometer, sino también la actitud en que estaba de inferir un daño violento a Feliciano con la navaja y una intención de cau-sárselo.
Una de las circunstancias que agravan el delito de aco-metimiento es la especificada en la sección sexta, No. 8, de dicha ley, que dice así: “Cuando se cometiere con armas mortíferas en circunstancias que no revistiesen la inten-ción de matar o mutilar.” La denuncia imputa al ape-lante que acometió a Francisco Feliciano con una navaja barbera, que es un arma mortífera, pero dice el apelante que no se le imputa tal agravante porque no dice que el acometimiento se hizo en circunstancias que no revistiesen la intención de matar o mutilar.
La característica de esa agravante es que el acometimiento se realice con arma mortífera, sin que deje de existir tal agravante por no decirse en la denuncia que las circunstancias en que se realizó el acometimiento no revestían la intención de matar o mutilar, porque de los términos en que está redactada la denuncia resulta que no hubo la intención de matar o mutilar y porque la omisión de esas palabras en la denuncia en nada perjudica al apelante.

La sentencia apelada debe ser confirmada.